Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 05/08/2020 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
The amendment filed 11/22/2021 has been entered. Currently, claims 1-18 and 20-25 remain pending in the application. Independent claim 1 was amended by Applicant without the addition of new matter, to include the subject matter of claim 19 and part of the subject matter of claim 20. Additionally, claim 13 has been amended without the addition of new matter, ultimately overcoming previous claim objections set forth in the Non-Final Office Action mailed 08/30/2021. Also, previous 35 USC 112b rejections have been overcome by the amendments.
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Applicant’s amendment to claim 1 of inserting the subject matter of cancelled claim 19 and part of claim 20, has overcome the previous 35 USC 102 rejection for claim 1. However, amended claim 1 is now rejected under 35 USC 103 based on the previous 35 USC 103 rejection for the original claims 19 and 20. The new rejection written below maintains the primary reference, Chen et al. (U.S. Patent Pub. No. 20140190489), and secondary references, Vaska et al. (U.S. Patent Pub. No. 20090120446), Benkhamsa (FR 2929107 A1), Shantha (U.S. Patent Pub. No. 20120234331), Podmore (U.S. Patent Pub. No. 20140053851), Chen’490 et al. (EP 2301490 A1, hereinafter Chen’490), Chen’064 et al. (U.S. Patent Pub. . 
Applicant makes the argument that “there is no suggestion or motivation to make the proposed modification as the examiner deems regarding claim 19 because Vaska teaches that it is crucial to use the tongue constraint to form and maintain a constant clear region or space between the upper palate and tongue in order that negative pressure can be delivered within the clear region or space to draw the soft palate away from the upper airway and also let the soft palate may move anteriorly without contacting tissues in a way that might elicit the gag reflex. In other words, to assemble the landing pad 410 in proximity to the user's tongue tip may cause the soft tissue of the tongue easily obstructing the posterior ports 420 of the landing pad 410 and may destroy the function of the landing pad 410 to pull the soft palate away from the upper airway. Therefore, Vaska suggests that the landing pad 410 cannot be assembled in proximity to the user's tongue tip. Applying Vaska's teaching to modify the embodiment of FIG. 6 of Chen as the Examiner alleged (in which Vaska's tongue constraint 402 as a body connector is assembled between Chen's shield 350 and a front end of Chen's flexible tube 310 such that the Vaska's tongue constrain as the body connector to engage the tongue downwardly to maintain a clear space between the tongue and upper palate, and the flexible tube 310 keeps away from the tongue's tip) would be disadvantageous for the flexible tube 310 to deliver negative pressure to both of front and back of the oral cavity of the patient, and the Chen's purpose to eliminate air space between the tongue and the upper palate will be destroyed” (Remarks, Pages 10-13).
In response to Applicant’s arguments (Remarks, Pages 10-13), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145.III. Therefore, the physical structure of the body (Vaska, 402) of Vaska is not physically combined to the oral interface of Chen. Thus, it would have been obvious to combine Chen in view of Vaska, such that there is a pivoting connection between a body connector and the negative pressure deliverable part (Chen, 311,330). Vaska is not utilized in the modification for teaching the function of the body connector (Vaska, 402) maintaining a clear space, rather Vaska is applied for teaching a structural pivoting limitation of the negative pressure deliverable part (Chen, 311,330) as given by a transverse pin (Vaska, 412) with a body connector (Vaska, 402), ultimately for improving pivoting adjustability of the negative pressure oral interface of Chen. Also, Vaska is not utilized in the modification to teach the position of the negative pressure deliverable part (Vaska, 410) not being in proximity to the user’s tongue tip, as the negative pressure deliverable part (Chen, 311,330) in proximity to the tongue tip is disclosed by Chen (Chen, Paragraphs 40 and Figures 6a-6D). Overall, by modifying Chen to have a pivot assembly between a body connector and negative pressure deliverable part would not destroy the function of Chen to eliminate air space between the tongue and the upper palate, since Chen’s negative pressure deliverable part (Chen, 311, 330) would still comprise its disclosed structure and position. Therefore, including a body connector (see Modified Figure 1 below) between Chen shield (Chen, 350) and a front end of Chen’s flexible tube (Chen, 310) is applied for teaching a pivoting limitation that is common in the art. Meanwhile, maintaining a clear space between the tongue and upper palate wherein the flexible tube keeps away from the tongue’s tip, as stated by the Applicant, is not a result of the modification of Chen in view of Vaska. Thereby, the inclusion of the pivoting limitation of Vaska still allows for Chen to eliminate air space and the flexible tube of Chen to be in proximity to a user’s tongue tip, such as that of the claims in the present invention. 

    PNG
    media_image1.png
    319
    403
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, and 17-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140190489) in view of Vaska et al. (U.S. Patent Pub. No. 20090120446).
Regarding claim 1, an embodiment of Figure 6 of Chen discloses an adjustable oral interface for a negative-pressure therapy system 300 (Paragraph 40 and Figure 6D, oral device 300 with adjustable exemplary detachable tube part 301 having a flexible tube 310 which is conformable to the contours of the upper palate and the tongue and detachable shield part 350 to form a sealing interface to maintain negative pressure environment within oral cavity), which is characterized in that, the adjustable oral interface for the negative-pressure therapy system 300 comprises: a shield 350 (Paragraph 40 and Figure 6c) adapted for being situated between a user's lips and front teeth (Paragraph 40 and Figure 6c, shield 350 which comprises a bendable structure 351 being conformable to the shape of front teeth and the lips); a negative pressure deliverable part 311,330 (Paragraph 40 and Figure 6a, middle part 311 of flexible tube 310 to posterior end 330 of flexible tube 310) coupled with (Paragraph 40 and Figures 6a-6d, the detachable tube part 301 has an outer surface 31 which contacts with an inner surface 32 of the detachable shield part 302) the shield 350; the negative pressure deliverable part 311,330 has a front end 311 (Paragraph 40 and Figures 6A-6D, middle part 311) in proximity to the user's 22tongue tip (Figures 6A-6D, middle part 311 in proximity to user’s anterior tongue tip) and a rear end 330 (Paragraph 40 and Figures 6A-6D, posterior end 330 has a curved edge) in proximity to the user's soft palate (Figures 6A-6D, posterior end 330 in proximity to a user soft palate); a tube 320 (Paragraph 40 and Figure 6a, anterior end 320 of the flexible tube 310) fluidly communicated between (Paragraph 40 and Figure 6d, The flexible tube 310 has an anterior end 320 to connect to a vacuum source and a posterior end 330) the negative pressure deliverable part 311,330 and a negative pressure generation source (Paragraph 40, vacuum source); wherein the negative pressure deliverable part 311,330 is adapted for being adjustable to be situated at a space between the user's tongue and upper palate so as to be conformable to the contour of the upper palate (Paragraph 40, detachable tube part 301 having a flexible tube 310 which is conformable to the contours of the upper palate and the tongue. The detachable tube part 301 may have different sizes and are interchangeable to accommodate different anatomy of patients), whereby the adjustable oral interface 300 delivers negative pressure via the negative pressure deliverable part 311,330  to a front and back of the user's oral cavity to eliminate air space between the tongue and the upper palate (Paragraph 40 and Figures 6A-6D, the detachable tube part 301 has an outer surface 31 which contacts with an inner surface 32 of the detachable shield part 302 to form a sealing interface to maintain negative pressure environment within oral cavity between the tongue and upper palate).
However, the embodiment of Figure 6 of Chen fails to explicitly disclose a body connector coupled to the shield and fluidly communicated between the negative pressure deliverable part and the tube, wherein the body connector is provided with an axis to pivotally assemble the negative pressure delivery part to the body connector.
Vaska teaches that the analogous adjustable oral interface 400 (Paragraph 160 and Figure 21A, oral device 400 comprises an adjustable tongue constraint 402 and a bite structure 404) further comprises a body connector 402 (Paragraphs 160-161 and Figure 21A) coupled to (Paragraph 160 and Figure 21A, tongue constraint 402 coupled to the bite structure 404) the analogous shield 404 (Paragraph 160 and Figure 21A) and fluidly communicated between (Paragraph 162 and Figures 21A-21B, Posterior vacuum tube 422 extends slidably through bite structure 404 and a clamp 426 fixed to the anterior side thereof) the analogous negative pressure deliverable part 410 (Paragraph 161 and Figure 21A, landing pad 410 is pivotally coupled to tongue constraint 402 by a transverse pin 412) and the analogous tube (Paragraph 162 and Figure 21A, anterior portion of vacuum tube 422 through clamp 426), wherein the body connector 402 is provided with an axis to pivotally assemble (Paragraph 161 and Figure 21A, landing pad 410 is pivotally coupled to tongue constraint 402 by a transverse pin 412) the analogous negative pressure deliverable part 410 to the body connector 402.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the negative pressure deliverable part and shield of the embodiment of Figure 6 of Chen, so that there is a body connector coupled to the shield and pivotally assembled with the negative pressure deliverable part, as taught by Vaska, in order to provide an improved adjustable oral interface with an enhanced pivotable body connecter so that when vacuum has been applied through posterior ports such the soft palate has become engaged against the negative pressure deliverable part, posterior vacuum tube maybe tensioned to pivot negative pressure deliverable part anteriorly, thereby helping to draw the soft palate further away from the patient's airway (Vaska, Paragraph 163). 
Regarding claim 2, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses the adjustable oral interface 300 being characterized in that the negative pressure deliverable part 311,330 is detachable from (Chen Figure 6 and Paragraph 40, detachable tube part 301 may have different sizes and are interchangeable to accommodate different anatomy of patients) the adjustable oral interface 300.
Regarding claim 3, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses the adjustable oral interface 300 being characterized in that the shield 350 is configurable by different sizes and/or different shapes and detachable from (Chen Figure 6 and Paragraph 40, detachable shield part 302 may have different sizes and are interchangeable to accommodate different anatomy of patients) the adjustable oral interface 300.
Regarding claim 4, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses the adjustable oral interface 300 being characterized in that the shield 350 is a thin piece (Chen Figure 6c and Paragraph 40, shield 350 which comprises a bendable structure 351 being conformable to the shape of front teeth and the lips, such that the shield 350 is a thin piece for being able to fit between the lips and teeth).
Regarding claim 5, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses the adjustable oral interface 300 being characterized in that the shield 350 is shaped to fit a space between an inner surface of the user's lips and an outer surface of the front teeth (Chen Figure 6c and Paragraph 40, shield 350 which comprises a bendable structure 351 being conformable to the shape of front teeth and the lips).
Regarding claim 7, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses the adjustable oral interface 300 being characterized in that the shield 350 functions as a seal (Chen Figure 6c and Paragraph 40, detachable shield part 350 to form a sealing interface to maintain negative pressure environment within oral cavity). 
Regarding claim 11, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above but fails to explicitly disclose that the negative pressure deliverable part has one or more of open fluid channels.
An embodiment of Figure 14 of Chen teaches an analogous negative pressure deliverable part 1410 (Paragraph 47 and Figure 14A, The open channel 1441 along the flexible tube 1410 allow negative pressure distribution and prevent the middle opening 1440 from obstruction by the soft tissue or tongue) has one or more of open fluid channels 1441 (Paragraph 48 and Figure 14A, several open channels 1441 connecting with the posterior end 1430 with indentation).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the negative pressure deliverable part of the embodiment of Figure 6 of Chen in view of Vaska, to include the open fluid channel of the embodiment of Figure 14 of Chen, in order to provide an improved adjustable oral interface with open channels along the negative pressure deliverable part which allows for negative pressure distribution and prevents the middle opening through the negative pressure deliverable part from obstruction by the soft tissue or tongue (embodiment of Figure 14 of Chen, Paragraph 47).
Regarding claim 12, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 14 of Chen discloses the invention as described above and further discloses that the negative pressure deliverable part 1410 has the more open fluid channels 1441 configured in an isometric pattern (Chen Figure 14a and Paragraph 48, several open channels 1441 connecting with the posterior end 1430 with indentation in an equal pattern).
Regarding claim 13, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 14 of Chen discloses the invention as described above and further discloses that the one or more of open fluid channels 1441 occupies an area ratio of the negative pressure deliverable part 1410 that benefits a negative pressure delivery efficacy (Chen Figure 14A and Paragraph 47, The open channel 1441 along the flexible tube 1410 allow negative pressure distribution and prevent the middle opening 1440 from obstruction by the soft tissue or tongue, such that the open channel 1441 benefits a negative pressure delivery efficacy by not collapsing).
Regarding claim 14, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 14 of Chen discloses the invention as described above and further discloses that the one or more of open fluid channels 1441 occupies an area ratio of 0-100% (Chen Figure 14A and Paragraph 48, several open channels 1441 connecting with the posterior end 1430 with indentation occupy an area ratio between 0-100%; See MPEP 2144.05 for obviousness of overlapping ranges) of the negative pressure deliverable part 1410.
Regarding claim 15, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 14 of Chen discloses the invention as described above and further discloses that the one or more of open fluid channels 1441 are configured in parallel with a longitudinal axis (Chen Figure 14A and Paragraph 48, several open channels 1441 in parallel with longitudinal axis connecting with posterior end 1430) of the negative pressure deliverable part 1410.
Regarding claim 17, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses:
The embodiment of Figure 6 of Chen fails to explicitly disclose that the negative pressure deliverable part comprises a through hole fluidly communicated upper and lower surfaces of the negative pressure deliverable part.
Vaska teaches the analogous negative pressure deliverable part 288 (Paragraph 139 and Figure 14B) comprises a through hole (Paragraph 142 and Figure 14B, plate 288 has a plurality of vacuum ports 296 extending entirely through its thickness) fluidly communicated upper and lower surfaces (Paragraph 142 and Figure 14B, Vacuum ports 296 are disposed in locations on plate 288 selected to direct negative pressure suction within the clear region superior to plate 288 against the superior surface of the tongue on the inferior side of plate 288) of the analogous negative pressure deliverable part 288.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the negative pressure deliverable part of the embodiment of Figure 6 of Chen so that there are through holes as taught by Vaska, in order to provide an improved adjustable oral interface with through holes extending entirely through the thickness of the negative pressure deliverable part for direct suction within the region superior to the negative pressure deliverable part against the superior surface of the tongue on the inferior side of the negative pressure deliverable part (Vaska, Paragraph 142). 
Regarding claim 18, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses the adjustable oral interface 300 being characterized in that the negative pressure deliverable part 311,330 is configurable by different sizes, different diameters, and different shapes (Chen Figures 6A-6D and Paragraph 40, detachable tube part 301 may have different sizes. To ensure a good fit, the diameter of D1 should be corresponding to the diameter of D2. The flexible tube 310, in some embodiments, has a wider structure near the posterior end 330 to provide rigidity of the tube, which prevent from collapsing due to being compressed by the tongue and the upper palate. In certain embodiments, the wider structure near the posterior end 330 has a curved edge). 
Regarding claim 20, the combination of the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses a thickness of the rear end 330  of the negative pressure deliverable part 311,330 is larger than a thickness (Chen Figure 6 and Paragraph 40, the middle part 311 is thinner than the rest part of the tube) of the front end 311, and a width of the rear end 330 is larger than a width (Chen Figure 6 and Paragraph 40, flexible tube 310 has a wider structure near the posterior end 330 to provide rigidity of the tube, which prevent from collapsing due to being compressed by the tongue and the upper palate) of the front end 311. 
Regarding claim 21, the combination of the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above and further discloses that the negative pressure deliverable part (Vaska, 410) is pivotally assembled (Vaska, Paragraph 161 and Figure 21A, landing pad 410 is pivotally coupled to tongue constraint 402 by a transverse pin 412) to an axis (Vaska, Paragraphs 160-161 and Figure 21A, tongue constraint 402 with axis perpendicular to longitudinal axis of the adjustable oral interface) of the body connector (Vaska, 402). 
However, the combination of the embodiment of Figure 6 of Chen in view of Vaska fails to explicitly the adjustable oral interface further comprises a tongue protector being pivotally assembled to an axis of the body connector.
An embodiment of Figure 16 of Chen teaches the analogous adjustable oral interface (Paragraph 51 and Figure 16A, oral device comprising a pre-bended flexible tube with an integrated tongue protector) further comprises a tongue protector 1660 (Paragraph 51 and Figure 16A, tongue protector 1660) which is integrally connected (Paragraph 51, tongue protector 1660 is integrated on the pre-bended tube 1610) to the analogous negative pressure deliverable part 1610 (Paragraph 51 and Figure 16A, pre-bended tube 1610). 
Since, the negative pressure deliverable part 410 (Vaska, Paragraph 161 and Figure 21A, landing pad 410) of the embodiment of Figure 6 of Chen in view of Vaska is pivotally assembled (Vaska, Paragraph 161 and Figure 21A, landing pad 410 is pivotally coupled to tongue constraint 402 by a transverse pin 412) to an axis of the body connector 402 (Vaska, Paragraphs 160-161 and Figure 21A, tongue constraint 402 with axis perpendicular to longitudinal axis of the adjustable oral interface) of the embodiment of Figure 6 of Chen in view of Vaska, and the tongue protector 1660 (embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, tongue protector 1660) of the embodiment of Figure 16 of Chen is integrally connected (embodiment of Figure 16 of Chen, Paragraph 51, tongue protector 1660 is integrated on the pre-bended tube 1610) to the negative pressure deliverable part 1610 (embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, pre-bended tube 1610) of the embodiment of Figure 16 of Chen, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 16 of Chen would result in a tongue protector 1660 (embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, tongue protector 1660) which is integrally connected (embodiment of Figure 16 of Chen, Paragraph 51, tongue protector 1660 is integrated on the pre-bended tube 1610) to the negative pressure deliverable part (embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, pre-bended tube 1610) and together being pivotally assembled (Vaska, Paragraph 161 and Figure 21A, landing pad 410 is pivotally coupled to tongue constraint 402 by a transverse pin 412) to an axis of the body connector 402 (Vaska, Paragraphs 160-161 and Figure 21A, tongue constraint 402 with axis perpendicular to longitudinal axis of the adjustable oral interface). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the negative pressure deliverable part of the embodiment of Figure 6 of Chen in view of Vaska, so that the negative pressure deliverable part has an integrated tongue protector, as taught by the embodiment of Figure 16 of Chen, so that the tongue protector is fixed to the negative pressure deliverable part and pivotally assembled with the body connector, in order to provide an improved adjustable oral interface with an integrated tongue protector on the pre-bended tube that adapts and conforms to tongue shapes allowing proper tongue protection (embodiment of Figure 16 of Chen, Paragraph 51). 
Regarding claim 22, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 16 of Chen discloses the invention as described above and further discloses that the tongue protector 1660 (embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, tongue protector 1660 integrally connected to the pre-bended tube 1610) is detachable from (embodiment of Figure 6 of Chen, Paragraph 40, detachable tube part 301 is interchangeable to accommodate different anatomy of patients) the adjustable oral interface (embodiment of Figure 6 of Chen. Paragraph 40 and Figure 6D, oral device 300; embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, oral device comprising a pre-bended flexible tube 1610 with an integrated tongue protector 1660).
Regarding claim 23, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 16 of Chen discloses the invention as described above but fails to explicitly disclose that the tongue protector is configurable by different sizes, different diameters, and different shapes.
An embodiment of Figure 15 of Chen teaches an analogous adjustable oral interface (Paragraph 50 and Figure 15A, The oral device shown comprises a shield 1550, which is disposed between the front teeth and the lips, a tube 1542 passing through the shield, an extended tongue protector 1560, one or more middle opening 1540 near the center of the shield 1550 where the middle opening is connected to several open channels 1541) wherein the analogous tongue protector 1560 (Paragraph 50 and Figures 15D-15E) is configurable by different sizes, different diameters, and different shapes (Paragraph 50, The flexible extended tongue protector 1560 covers both anterior and top regions of the tongue, which is pre-shaped to adapt and conform the shape of upper palate, providing better fit of tongue shapes, thus allow patients to easily wear the oral device. Hence, the tongue protector 1560 is preformed to various shapes, diameters, and shapes).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tongue protector of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 16 of Chen, so that the tongue protector is configurable by different sizes, diameters, and shapes, as taught by the embodiment of Figure 15 of Chen, in order to provide an improved adjustable oral interface with a flexible extended tongue protector that covers both anterior and top regions of the tongue, which is pre-shaped to adapt and conform the shape of upper palate, providing better fit of tongue shapes, thus allow patients to easily wear the oral device (embodiment of Figure 15 of Chen, Paragraph 50). 
Regarding claim 24, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 16 of Chen discloses the invention as described above and further discloses  that the tongue protector 1660 (embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, tongue protector 1660 integrally connected to the pre-bended tube 1610) further comprises an auxiliary axis (embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, tongue protector 1660 integrally connected to the pre-bended tube 1610; Vaska in view of embodiment of Figure 16 of Chen; tongue protector 1660 of embodiment of Figure 16 of Chen forms auxiliary axis that works together with the axis of the tongue constraint 402 of Vaska) to work together with (Vaska, Paragraph 161 and Figure 21A, landing pad 410 is pivotally coupled to tongue constraint 402 by a transverse pin 412; embodiment of Figure 16 of Chen, Paragraph 51 and Figure 16A, tongue protector 1660 integrally connected to the pre-bended tube 1610; Vaska in view of embodiment of Figure 16 of Chen; tongue protector 1660 of embodiment of Figure 16 of Chen forms auxiliary axis that works together with the axis of the tongue constraint 402 of Vaska) the axis of the body connector 402 (Vaska, Paragraphs 160-161 and Figure 21A, tongue constraint 402 with axis perpendicular to longitudinal axis of the adjustable oral interface) to control forward and backward movements of the user's lower mandible (embodiment of Figure 16 of Chen, Paragraph 51, The integrated tongue protector on the pre-bended tube adapts conform to tongue shapes allowing proper tongue protection, which allows for displacement of a user’s lower mandible).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140190489) in view of Vaska et al. (U.S. Patent Pub. No. 20090120446) and in further view of Benkhamsa (FR 2929107 A1).
Regarding claim 6, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above but fails to explicitly disclose that the shield has a length of 10mm to 120mm from a left side to a right side of the shield.
Benkhamsa teaches the analogous shield 1 (Page 3, lines 23-29 and Figure 2, the device 1 is a thin piece and flat shape and is simply placed between the inner face of the lips 2 and 3 and the outer surface of the gums 5 so that it covers the teeth 4) has a length of 10mm to 120mm (Page 2, lines 28-29, The device 1 will generally have a length of between 70 mm and 100 mm; See MPEP 2144.05  prima facie obviousness of overlapping ranges) from a left side to a right side of the analogous shield 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the shield of the embodiment of Figure 6 of Chen in view of Vaska, so that the shield has a length of 10mm to 120mm, as taught by Benkhamsa, in order to provide an improved adjustable oral interface that has an improved shield for comfortably fitting in the space between the inner face of the lips and the outer surface of the gums with the shield having sufficient length to cover all the teeth of a patient (Benkhamsa, Page 3, lines 23-29). The range of 10mm to 120mm would be obvious per MPEP 2144.05 Obviousness of Overlapping Ranges as "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.". In this case, the range of 70mm-100mm of Benkhamsa accomplishes the intended function of providing a negative pressure shield which varies in length within the claimed range in order to fit in various ranges of a user’s mouth.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140190489) in view of Vaska et al. (U.S. Patent Pub. No. 20090120446) and in further view of Shantha (U.S. Patent Pub. No. 20120234331).
Regarding claim 8, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above but fails to explicitly disclose that the negative pressure deliverable part is made of thermoplastic elastomers.
Shantha teaches the analogous negative pressure deliverable part 220 (Paragraph 140 and Figure 17, invention device 220 in position in the mouth. The device is in the mouth between the upper and lower retro-molar space as an anti-snoring and anti-obstructive sleep apnea device) is made of thermoplastic elastomers (Paragraph 166, fabricated from a thermoplastic material, elastomeric resin, with or without metal components, which can be easily shaped to fit the anatomy of the oral cavity, tongue, and the soft palate).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the negative pressure deliverable part of the embodiment of Figure 6 of Chen in view of Vaska, so that it made of thermoplastic elastomers, as taught by Shantha, in order to provide an improved adjustable oral interface with an improved negative pressure deliverable part which can be easily shaped to fit the anatomy of the oral cavity, tongue, and the soft palate (Shantha, Paragraph 166). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140190489) in view of Vaska et al. (U.S. Patent Pub. No. 20090120446) and in further view of Podmore (U.S. Patent Pub. No. 20140053851).
Regarding claim 9, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above but fails to explicitly disclose that the shield is made of thermoplastic elastomers.
Podmore teaches (Paragraph 55; Figure 5a) an analogous shield 154 (Paragraph 55 and Figure 5a, lip seal 154) is made of thermoplastic elastomers (The lip seal 154 may be constructed of a soft, flexible biocompatible material such as a thermoplastic elastomer or TPE).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the shield of the embodiment of Figure 6 of Chen in view of Vaska, so that the shield is made of thermoplastic elastomers, as taught by Padmore, in order to provide an improved adjustable oral interface with an improved shield that is soft, flexible, and biocompatible for operation of providing an optimal seal in a mouth of a patient (Padmore, Paragraph 44).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140190489) in view of Vaska et al. (U.S. Patent Pub. No. 20090120446) and in further view of Chen’490 et al. (EP 2301490 A1, hereinafter Chen’490).
Regarding claim 10, the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above but fails to explicitly disclose that the negative pressure deliverable part is made of porous materials.
A twelfth embodiment of Chen’490 teaches an analogous adjustable oral interface 1210,1232,1233 (Paragraph 48 and Figure 12E, negative pressure oral apparatus comprises of a fluid conduit 1210, and a first fixation part which is a porous interface 1232 extending into the oral cavity. The porous interface 1232 has a second fixation part which is upper and lower shielding extensions 1233 situated between lips and teeth to keep the user's mouth closed and secure oral apparatus's position within the oral cavity and to prevent the user from swallowing the apparatus) being characterized in that the analogous negative pressure deliverable part 1232 (Paragraph 48 and Figure 12E) is made of porous materials (Paragraph 48, The porous interface 1232 is made out of porous material which has a property that allows negative pressure from the source 100 to draw air out of the oral cavity and thus produce a negative pressure environment to pull the tongue, soft palate and other soft tissue forward to maintain the airway patency. When negative pressure is applied, the porous interface 1232 will be compressed and deformed its shape compliant to the internal shape of the oral cavity while it still preserves its ability to delivery negative pressure to the oral cavity).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the negative pressure deliverable part of the embodiment of Figure 6 of Chen in view of Vaska, so that it made of elastic porous materials, as taught by the twelfth embodiment of Chen’490, in order to provide an improved adjustable oral interface with an improved negative pressure deliverable part that compresses and deforms its shape compliant to the internal shape of the oral cavity while it still preserves its ability to delivery negative pressure to the oral cavity (Chen’490, Paragraph 48). 
However, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the twelfth embodiment of Chen’490 fails to explicitly disclose the negative pressure deliverable part is made of elastic materials.
A sixth embodiment of Chen’490 teaches (Paragraph 31; Col. 18, lines 27-36, Claim 8; Figures 6A-6B) an analogous adjustable oral interface (Paragraph 31 and Figure 6A-6B, negative pressure oral apparatus comprises a fluid conduit 610, and fixation part which is a tooth sheath 620. The tooth sheath 620 wraps around the teeth and may have one or more pores 621 connected to the fluid conduit 610. The inner surface of the tooth sheath may have multiple grooves 630, serving as air channel to not only deliver negative pressure to the teeth but also deliver negative pressure to the oral cavity tooth sheath 620) wherein the analogous negative pressure deliverable part (Paragraph 31 and Figures 6A-6B, tooth sheath 620) is made of elastic materials (Paragraph 31, The tooth sheath 620 can be made of silicone or other soft material to directly deliver negative pressure to the teeth; Col. 18, lines 27-36, Claim 8, wherein the first fixation part is a flexible and porous tooth sheath which can cover at least one tooth).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the porous material of the negative pressure deliverable part of the embodiment of Figure 6 of Chen in view of Vaska in view of the twelfth embodiment of Chen’490, so that the negative pressure deliverable part is an elastic material, as taught by the sixth embodiment of Chen’490, in order to provide an improved adjustable oral interface with a soft flexible material to directly deliver negative pressure to the oral cavity (Chen’490, Paragraph 31). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140190489) in view of Vaska et al. (U.S. Patent Pub. No. 20090120446) and in further view of Chen’064 et al. (U.S. Patent Pub. No. 20140034064, hereinafter Chen’064). 
Regarding claim 16, the combination of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 14 of Chen discloses the invention as described above but fails to explicitly that the one or more open fluid channels is perpendicular to a longitudinal axis of the negative pressure deliverable part. 
Chen’064 teaches an analogous adjustable oral interface 400 (Paragraph 53 and Figure 4C, oral interface 400 having an open end 440, a connecting tube 410, and a collapsible chamber 420) wherein the one or more analogous open fluid channels 420,430 (Paragraph 53 and Figure 4C, The oral interface 400 has a non-collapsible structure, which comprises a plurality of first ribs 430 and a plurality of second ribs 430'. Each individual of the first ribs 430 can be parallel to each other and spaced apart on an internal wall of the collapsible chamber 420. Each individual of the second ribs 430' can be parallel to each other and spaced apart on another internal wall, in relative to the first ribs 430, of the collapsible chamber 420) is perpendicular to a longitudinal axis (Paragraph 53 and Figure 4C, the first ribs 430 and the second ribs 430' can have a perpendicular stack configuration) of the analogous negative pressure deliverable part 440 (Paragraph 53 and Figure 4C, open end 440 of oral interface 400).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the parallel configuration of the open fluid channels of the embodiment of Figure 6 of Chen in view of Vaska in view of the embodiment of Figure 14 of Chen, so that there is a perpendicular configuration of the open fluid channel as taught by Chen’064, in order to provide an improved adjustable oral interface with perpendicular open channels such that the air flows horizontally from the sides of the inner mouth into the open channel and throughout the negative pressure deliverable part for a controlled air passage of the collapsible chamber (Chen’064, Paragraph 53).
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Pub. No. 20140190489) in view of Vaska et al. (U.S. Patent Pub. No. 20090120446) and in further view of Hedge et al. (U.S. Patent Pub. No. 20110180076).
Regarding claim 25, the combination of the embodiment of Figure 6 of Chen in view of Vaska discloses the invention as described above but fails to explicitly disclose that the body connector is made of hard materials.
Hedge teaches an analogous adjustable oral interface (Paragraph 103 and Figure 16, oral appliance with covering assembly 300 which may be configured to allow for relative movement between the inner and outer layers of the assembly 300 to accommodate movements of the user's tongue for increased comfort) wherein the analogous body connector 300 (Paragraph 103 and Figure 16) is made of hard materials (Paragraph 103, The outer layer 302 may be comprised of a relatively stiffer material, polycarbonate, which maintains the structural shape of the assembly 300 without collapsing when positioned within the user's mouth).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the body connector of the embodiment of Figure 6 of Chen in view of Vaska, so that the body connector is made of hard materials, as taught by Hedge, in order to provide an improved adjustable oral interface with a polycarbonate body connector that is relatively stiffer which maintains the structural shape of the body connector without collapsing when positioned within the user's mouth (Hedge, Paragraph 103). 
Conclusion
13.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 08/30/2021 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   



/ERIN DEERY/               Primary Examiner, Art Unit 3754